Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00198-CR

                                 Antonio PULIDO-MAYA,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 81st Judicial District Court, Atascosa County, Texas
                              Trial Court No. 11-11-0273-CRA
                        Honorable Donna S. Rayes, Judge Presiding

       BEFORE JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED December 11, 2013.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice